A committee was appointed to consider “ whether there be in the house any person returned as a member and who has taken his seat, who is an officer under the federal government, holding an office similar to any office under this government, whose office renders him incompatible with a seat in the legislature of this commonwealth ; and also, whether there are any persons returned as members of the house, who hold offices declared by the constitution to be incompatible with the holding of a seat in this house.”1
The committee reported, that Aaron Brown, who was returned a member from the town of Groton, and had taken his seat, was an officer under the authority of the federal government, and executed the office of deputy marshal of the district of Massachusetts, which is analagous to that of a deputy sheriff, in and under the authority of this government :2 and the report having been considered by the house, it was ordered that the subject subside.3

 12 J. H. 19.


 Same, 42.


 Same, 45.